This was a motion to declare an appeal abandoned under rule 49 of the Circuit Court, based upon the following facts, which were conceded: After the “Case” was settled by the Circuit Judge, the papers were all filed in the office of the clerk of the Circuit Court in due time, to wit, a copy of the “Case” proposed by the attorneys for the appellant, a copy of the amendments proposed by the attorney for the respondent, and the settlement of the *590Circuit Judge referring thereto, with the words added: “Let the proposed ‘Case’ in the above entitled action be made to conform to the foregoing allowances and disallowances.”
R. K. Carson, for motion.
R. W. Shand and W. W. Thomson, contra.
Respondent claimed that the “Case” had not been prepared and filed as required by rule 5 of the Supreme Court. But this court held that rule 5 refers to the preparation of the “Case” for argument in this court and not to the “Case” to be filed in the Circuit Court within ten days after settlement as required by rule 49 of the Circuit Court. The motion was therefore declared to be not well founded and was accordingly dismissed by a formal order passed December 10, 1891.